Citation Nr: 1813493	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-05 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) (claimed as lower back condition/arthritis), to include as secondary to the service-connected disability of residuals of right ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to December 1976, and from December 1990 to May 1991.  In addition, the Veteran has periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) that span his National Guard career from 1976 to 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for degenerative disc disease of the lumbar back, originally claimed as a low back condition and arthritis, to include as secondary to the service-connected disability of residuals of a right ankle disability, which was incurred in June 1990.  The Veteran asserts that he hurt his back while doing mechanical maintenance on a military tracked vehicle during the time he and his unit were activated during the period of Operation Desert Storm.  The Veteran asserts that his service-connected right ankle disability hurt so badly that he had to shift his weight to the opposite side of his body, leading to a pelvic tilt which he says he has today.  Service and VA medical records note the presence of an antalgic gait.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Veteran has a VA diagnosis of DDD of the lumbar spine, and thus the requirement for a current disability is met.  But the records to support the Veteran's assertion of his injury in 1990-1991 are missing.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In a lay statement, the Veteran described that his service and National Guard medical records will show that he hurt his back while working on a tracked vehicle at Fort Lewis, noting he was treated at the infirmary and placed on light duty for two weeks, and also points out that upon returning to his home station in Jackson, Mississippi, that he received follow-on treatment at Camp Shelby, near Hattiesburg, Mississippi.  Yet, those records are absent from the Veteran's file.  The Veteran also received care at Fort Lewis, Washington, Fort Hood, Texas, and Fort Irwin, California as well.

The Veteran received a VA examination in February 2012, and while the examiner noted the presence of degenerative disc disease in the lumbar spine, a negative opinion for service connection was provided, with the examiner's rationale being that there was "no medical evidence of trauma, or injury to his back while in service."  The Board finds, however, that the opinion is inadequate, inasmuch as the Veteran's claims file shows the Veteran served in the Army National Guard from July 1976 continuous to January 2000, when he retired from service.  The Veteran's two longest periods of active duty, August 1976 to December 1976 for basic training and activation for Operation Desert Storm from December 1990 to May 1991 are in the record, but otherwise there are no files to document periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), which may exist given the Veteran accumulated sufficient active periods to qualify for his military retirement as documented in the record.

There are references to the Veteran's lumbar spine disability in multiple records.  A January 1991 record references treatment for the Veteran's back pain due to heavy lifting and trauma complaints.  A private treatment record from November 1995 by a physician references "an old injury 1991."  A service medical certificate from October 1998 references complaints of pain by the Veteran in both his leg and his back.  A new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records.

2.  Contact the appropriate service sources and the Veteran to request any additional service records to ascertain the Veteran's periods of ACDUTRA and INACDUTRA during his complete tenure of service from 1976 to 2000, to include all service medical records pertaining to the Veteran not already part of the Veteran's claims file.  

Attention is invited to the fact that the Veteran received medical care from multiple bases in his career, to include besides his home station:  Columbus Air Force Base and Keesler Air Force Base, both in Mississippi; Fort Irwin, California; Fort Lewis, Washington state; Camp Shelby, Mississippi, and Fort Hood, Texas.

3.  With appropriate permissions from the Veteran, obtain any updated private treatment records relating to the Veteran's lumbar spine and ankle disabilities.

4.  After the above development is completed, afford the Veteran the appropriate VA examination to address the nature and etiology of the Veteran's diagnosed lumbar spine disability.  

The entire record must be reviewed by the examiner.  A complete rationale for all opinions expressed should be set forth in the report.  Based on the review of the record and the examination results, the examiner should provide an opinion as to the following: 

Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's claimed lumbar spine disability had its onset in service or is otherwise related to any in-service disease, event, or injury.

i. If not, is it at least as likely as not (a fifty percent probability or greater) that the lumbar spine disability was caused by the Veteran's service-connected ankle disability and the medications/treatment required for it?

ii. If the ankle disability did not cause the lumbar spine disability, is it at least as likely as not (a fifty percent probability or greater) that lumbar spine disability was aggravated by the ankle disability or its medications/treatment? 

iii. If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of tinnitus by the service connected disability. 

Attention is invited to existing treatment records from January 1991, November 1995, and October 1998 that all reference the Veteran's back complaints during active service.  

A detailed rationale supporting the examiner's opinion should be provided. In forming the opinion the examiner must consider all lay statements of record. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required or the examiner does not have the needed knowledge or training). 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




